  Case 14-83309      Doc 74       Filed 04/19/19 Entered 04/19/19 08:49:57           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: EVERETT L. KAUL                       §       Case No. 14-83309
       TINA L. KAUL                          §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/30/2014.

       2) The plan was confirmed on 09/04/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          10/21/2016, 01/18/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/05/2017, 12/08/2017, 11/02/2018, 01/10/2019.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 49.

       7) Number of months case was pending: 53.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $1,800.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83309      Doc 74       Filed 04/19/19 Entered 04/19/19 08:49:57         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)          $ 11,900.00
      Less amount refunded to debtor(s)                       $ 165.45
NET RECEIPTS                                                                      $ 11,734.55



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 859.65
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,859.65

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal     Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid         Paid
BALSLEY & DAHLBERG LLP              Lgl      4,000.00   4,000.00       4,000.00    4,000.00         0.00
CAPITAL ONE AUTO FINANCE            Sec      6,150.00   8,525.00       8,525.00    5,603.14     1,271.76
CAPITAL ONE AUTO FINANCE            Uns      6,163.00   5,885.12       5,885.12        0.00         0.00
ILLINOIS DEPARTMENT OF              Pri        631.00     485.41         485.41        0.00         0.00
ILLINOIS DEPARTMENT OF              Uns          0.00     107.70         107.70        0.00         0.00
AAA COMMUNITY FINANCE 1             Uns        147.30        NA             NA         0.00         0.00
ACCOUNTS RECEIVABLE                 Uns      1,430.00        NA             NA         0.00         0.00
AMERICAN INFOSOURCE                 Uns        737.00        NA             NA         0.00         0.00
ANDERSON FINANCIAL NETWORK          Uns         78.00        NA             NA         0.00         0.00
ARMOR SYSTEMS                       Uns        669.00        NA             NA         0.00         0.00
ASSET ACCEPTANCE LLC                Uns        107.06        NA             NA         0.00         0.00
COMMONWEALTH EDISON CO              Uns      1,355.75   1,648.51       1,648.51        0.00         0.00
CONTRACT CALLERS, INC.              Uns        177.00        NA             NA         0.00         0.00
CREDIT MANAGEMENT, LP               Uns        301.00        NA             NA         0.00         0.00
CREDITORS PROTECTION SERVICE        Uns         92.00        NA             NA         0.00         0.00
ECAST SETTLEMENT CORP               Uns      2,106.47        NA             NA         0.00         0.00
ENHANCED RECOVERY CORP              Uns        969.00        NA             NA         0.00         0.00
GLOBAL PAYMENTS                     Uns        325.00        NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-83309      Doc 74       Filed 04/19/19 Entered 04/19/19 08:49:57    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
GREAT LAKES SPECIALITY              Uns        294.52        NA         NA        0.00       0.00
JOHN AND DORTHORY BUSHAW            Uns      2,778.53        NA         NA        0.00       0.00
MEDICAL DENTAL HOSPITAL             Uns      1,455.03   1,455.03   1,455.03       0.00       0.00
MIDWEST TITLE LOANS                 Uns        500.00     500.00     500.00       0.00       0.00
MUTUAL MANAGEMENT SERVICES          Uns        166.25        NA         NA        0.00       0.00
NICOR GAS                           Uns      1,104.99     315.56     315.56       0.00       0.00
R & B RECEIVABLES                   Uns        548.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        100.00        NA         NA        0.00       0.00
RICHARD & CAROLYN                   Uns      5,100.00   3,450.00   3,450.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83309      Doc 74       Filed 04/19/19 Entered 04/19/19 08:49:57     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 8,525.00       $ 5,603.14         $ 1,271.76
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 8,525.00       $ 5,603.14         $ 1,271.76

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                       $ 485.41            $ 0.00                $ 0.00
TOTAL PRIORITY:                                  $ 485.41            $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 13,361.92           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,859.65
       Disbursements to Creditors               $ 6,874.90

TOTAL DISBURSEMENTS:                                            $ 11,734.55




UST Form 101-13-FR-S (9/1/2009)
  Case 14-83309        Doc 74      Filed 04/19/19 Entered 04/19/19 08:49:57               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
